PER CURIAM.
The appellant, Karl Rentel (“husband”), appeals the final judgment of dissolution of marriage to the appellee, Sun Rentel (“wife”). He raises five issues on appeal, all of which revolve around the alimony awarded to the wife. One of the five issues has merit and requires discussion. The husband argues that the trial court erred by not making findings regarding net income. We agree.
Net income rather than gross income is relevant when calculating support awards, including alimony. Kingsbury v. Kingsbury, 116 So.3d 473, 474-75 (Fla. 1st DCA 2013); Vega v. Vega, 877 So.2d 882, 883 (Fla. 3d DCA 2004); Shrove v. Shrove, 724 So.2d 679, 682 (Fla. 4th DCA 1999). Because it is not apparent that the trial court based its alimony calculations on net income, we reverse and remand to make the required findings and to modify the award if necessary. See Kingsbury, 116 So.3d at 475. The court may hold an evidentiary hearing if it needs additional evidence to make the required findings. See Warren v. Warren, 629 So.2d 1079, 1080 (Fla. 3d DCA 1994).

Reversed and remanded for further proceedings in accordance with this opinion.

WARNER, CIKLIN and GERBER, JJ., concur.